                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PHILMAR DAIRY, LLC; ARCH DIAMOND, LLC;
MOONSTONE DAIRY, LLC; and HENDRIKA
DAIRY, LLC,

                                Plaintiffs/Counter-Defendants,

v.                                                                      2:18-CV-00530-SMV-KRS

ARMSTRONG FARMS and RANDY
ARMSTRONG,

                                Defendants/Counterclaimants.


               STIPULATED ORDER GRANTING UNOPPOSED MOTION
                       TO EXTEND CERTAIN DEADLINES

        THIS MATTER, having come before the court on Plaintiffs’ unopposed motion to extend

for four days (from July 8, 2019 to July 12, 2019) the deadlines for filing (a). objections to exhibits,

witnesses, designations of deposition testimony, proposed verdict forms, the statement of the case,

proposed jury instructions, and proposed voir dire questions [Doc.70]; and (b). motions in limine [Doc

110], the Court finds that the Motion is well-taken and shall be granted. All counsel have consulted

on this Order and agree to its entry.

        WHEREFORE, it is hereby ordered that the deadlines for filing (a). objections to exhibits,

witnesses, designations of deposition testimony, proposed verdict forms, the statement of the case,

proposed jury instructions, and proposed voir dire questions [Doc.70]; and (b). motions in limine [Doc

110] are hereby extended until July 12, 2019.

        IT IS SO ORDERED.

                                                        ___________________________
                                                        Stephan M. Vidmar
                                                        United States Magistrate Judge
Prepared on June 19, 2019 by:

MARRS GRIEBEL LAW, LTD

By: /s/ Patrick J. Griebel
Patrick Griebel
1000 Gold Ave SW
Albuquerque, NM 87102
(505) 433-3926
Attorneys for Plaintiffs/Counter-Defendants



Approved on June 19, 2019 by:


RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.

By: _approved by email___
Charles K. Purcell
P.O. Box 1888
Albuquerque, NM 87103
(505) 765-5900
kpurcell@rodey.com
DIXON SCHOLL CARILLO, P.A.

Brian Brack
Dixon Scholl Carillo, P.A.
6700 Jefferson NE, Bldg. B, Suite 1
Albuquerque, NM 87109
(505) 244-3890 Telephone
bbrack@dsc-law.com

Attorneys for Defendants




                                              2
